Citation Nr: 0901791	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  04-12 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
to include as due to herbicide exposure or secondary to 
service-connected dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran has unverified service from November 1966 to July 
1969, and verified service from July 1969 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the veteran's claim of 
entitlement to service connection for peripheral neuropathy, 
to include as secondary to herbicide exposure, and from a 
December 2001 rating decision of the RO in St. Petersburg, 
Florida that denied the veteran's claim of entitlement to 
service connection for peripheral neuropathy, to include as 
secondary to service-connected dermatitis.

In December 2005, the veteran testified before a Veterans Law 
Judge, seated at the RO in St. Petersburg, Florida.  A 
transcript of the hearing has been associated with the claims 
file. 

In February 2007, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  By an August 2008 rating decision, the RO in Huntington, 
West Virginia granted service connection for peripheral 
neuropathy, as secondary to service-connected diabetes 
mellitus type II, with an evaluation of 10 percent each for 
the right upper extremity, left lower extremity, and right 
lower extremity, and a noncompensable evaluation for the left 
upper extremity, each effective July 21, 2004.

2.  The issue of entitlement to service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure or secondary to service-connected dermatitis was 
rendered moot by the RO's grant of service connection for 
peripheral neuropathy, as secondary to service-connected 
diabetes mellitus type II. 


CONCLUSION OF LAW

As the benefit sought on appeal, service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure or secondary to service-connected dermatitis, has 
been granted as service connection for peripheral neuropathy, 
as secondary to service-connected diabetes mellitus type II 
by the RO, there remains no justiciable case or controversy 
as to the issue of entitlement to service connection before 
the Board at this time.  38 U.S.C.A. §§ 7104, 7105(d)(5) 
(West 2002); 38 C.F.R.         §§ 19.7, 20.101, 20.1405(g) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A.         § 7105 
(West 2002).

Here, the RO transferred the case to the Board in February 
2005.  At that time, the veteran had perfected an appeal of 
the RO's denial of his claim of service connection for 
peripheral neuropathy, to include as due to herbicide 
exposure or secondary to service-connected dermatitis.  
Following the transfer, the December 2005 Board hearing, and 
February 2007 Board remand, however, in August 2008, the RO 
granted service connection for peripheral neuropathy, as 
secondary to service-connected diabetes mellitus type II, 
with an evaluation of 10 percent each for the right upper 
extremity, left lower extremity, and right lower extremity, 
and a noncompensable evaluation for the light upper 
extremity, each effective July 21, 2004.

The Board notes that the date of the rating decision that 
granted service connection for peripheral neuropathy, as 
secondary to service-connected diabetes mellitus type II, 
with an evaluation of 10 percent each for the right upper 
extremity, left lower extremity, and right lower extremity, 
and a noncompensable evaluation for the light upper 
extremity, each effective July 21, 2004, was August 22, 2008, 
mailed to the veteran on August 27, 2008.  On August 22, 
2008, the RO in Huntington, West Virginia also issued a 
Supplemental Statement of the Case that denied the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or 
secondary to service-connected dermatitis, mailed to the 
veteran August 25, 2008.  

The veteran filed a claim, dated in September 2008, asserting 
clear and unmistakable error in the decision of August 25, 
2008 that denied the veteran's claim of entitlement to 
service connection for peripheral neuropathy, to include as 
due to herbicide exposure or secondary to service-connected 
dermatitis.  

However, as service connection for peripheral neuropathy, 
secondary to service-connected diabetes mellitus type II has 
been granted, no justiciable case or controversy regarding 
the issue of entitlement to service connection remains.  
There is no remaining allegation of error of fact or law in 
the determination denying service connection with respect to 
this claim.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 
C.F.R. §§ 19.7, 20.101, 20.1405(g) (2008).  As such, the 
Board is without jurisdiction to review the appeal with 
respect to this issue, and the issue of entitlement to 
service connection for peripheral neuropathy, to include as 
due to herbicide exposure or secondary to service-connected 
dermatitis, is dismissed without prejudice.


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy, to include as due to herbicide exposure or 
secondary to service-connected dermatitis, is dismissed.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


